EXHIBIT 21 MARSHALL & ILSLEY CORPORATION SUBSIDIARIES December 31, 2010 Subsidiaries Incorporated or Organized in Wisconsin Subsidiaries Incorporated or Organized in Indiana M&I Bank of Mayville First Indiana Capital Statutory Trust II M&I Community Development Corporation M&I Dealer Finance, Inc. Subsidiaries Incorporated in Kansas M&I Distributors, LLC Gold Banc Mortgage, Inc. M&I Equipment Finance Company Gold Capital Management, Inc. M&I Exchange Services, LLC Regional Holding Company, Inc. M&I Financial Advisors, Inc. M&I Insurance Services, Inc. Subsidiaries Incorporated in Minnesota M&I Investment Management Corp. Calhoun Holdings, LLC M&I Investment Partners Management, LLC M&I Business Credit, LLC M&I Investment Partners TALF Fund, LP M&I Business Credit Holdings, Inc. M&I Marshall & Ilsley Bank M&I MEDC Fund, LLC Subsidiaries Incorporated or Organized in Missouri M&I New Markets Fund, LLC Louisville Realty Corporation M&I Private Equity Group II, LLC SWB Holdings, Inc. M&I Realty Advisors, Inc. SWB Investment II Corporation M&I Regional Properties, LLC Trustcorp Statutory Trust I Marshall & Ilsley Trust Company National Association Trustee Corporation, Inc. Milease, LLC Water Street Land, LLC Subsidiaries Incorporated or Organized in Nevada M&I Bank FSB Subsidiaries Incorporated in Arizona M&I Custody of Nevada, Inc. Northern-NVSL, LLC M&I Marshall & Ilsley Holdings, Inc. Speedway-HVSL, LLC M&I Marshall & Ilsley Regional Holdings, Inc. M&I Marshall & Ilsley Investment Corporation Subsidiaries Incorporated or Organized in Delaware M&I Marshall & Ilsley Investment II Corporation EBC Statutory Trust I M&I Mortgage Pass-Through Business Trust Series, 2004-1 EBC Statutory Trust II M&I Portfolio Services, Inc. Gold Banc Trust III M&I Servicing Corp. Gold Banc Trust IV M&I Zion Holdings, Inc. Gold Banc Capital Trust V M&I Zion Investment Corporation M&I Private Equity Group LLC M&I Zion Investment II Corporation M&I Ventures L.L.C. SWB of St. Louis Holdings, Inc. Taplin, Canida & Habacht, LLC SWB of St. Louis Holdings I, LLC TCH MI Holding Company, Inc. SWB of St. Louis Holdings II, LLC Subsidiaries Incorporated or Organized in Illinois Subsidiaries Incorporated in Vermont Astoria II LLC M&I Mortgage Reinsurance Corporation North Star Deferred Exchange Corp. North Star Realty Services, LLC North Star Trust Company
